Name: Commission Regulation (EU) No 697/2014 of 24 June 2014 amending Regulation (EC) NoÃ 906/2009 as regards its period of application Text with EEA relevance
 Type: Regulation
 Subject Matter: competition;  legal form of organisations;  maritime and inland waterway transport;  organisation of transport
 Date Published: nan

 25.6.2014 EN Official Journal of the European Union L 184/3 COMMISSION REGULATION (EU) No 697/2014 of 24 June 2014 amending Regulation (EC) No 906/2009 as regards its period of application (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 246/2009 of 26 February 2009 on the application of Article 81(3) of the Treaty to certain categories of agreements, decisions and concerted practices between liner shipping companies (consortia) (1), and in particular Article 1 thereof, After consulting the Advisory Committee on Restrictive Practices and Dominant Positions, Whereas: (1) Commission Regulation (EC) No 906/2009 (2) grants a block exemption to liner shipping consortia from the prohibition contained in Article 101(1) of the Treaty, subject to certain conditions. That Regulation will expire on 25 April 2015, in accordance with the maximum 5-year duration provided for in Article 2(1) of Regulation (EC) No 246/2009. On the basis of the Commission's experience in applying the block exemption, it appears that the justifications for a block exemption for consortia are still valid and that the conditions on the basis of which the scope and content of Regulation (EC) No 906/2009 were determined have not substantially changed. (2) Regulation (EC) No 906/2009 simplified and introduced substantial modifications to the rules applicable to consortia. Since the new legal framework has been in place and applied for only a short period of time, further changes should be avoided at this stage. This will avoid increasing the compliance costs of the operators in the industry. (3) The period of application of Regulation (EC) No 906/2009 should therefore be extended by five years, HAS ADOPTED THIS REGULATION: Article 1 In Article 7 of Regulation (EC) No 906/2009 25 April 2015 is replaced by 25 April 2020. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 25 April 2015. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 June 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 79, 25.3.2009, p. 1. With effect from 1 December 2009, Articles 81 and 82 of the EC Treaty have become respectively Articles 101 and 102 TFEU. (2) Commission Regulation (EC) No 906/2009 of 28 September 2009 on the application of Article 81(3) of the Treaty to certain categories of agreements, decisions and concerted practices between liner shipping companies (consortia) (OJ L 256, 29.9.2009, p. 31).